                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DISTRICT

DAN-BUNKERING (AMERICA) INC.        *
                                    *
AND                                 * CASE NO.
                                    *
SUPPLEO BUNKERING S. de R.L. de C.V.*
                                    *
VERSUS                              *
                                    *
M/V GLOBAL ORION, in rem,           *
                                    *
*    *    *    *       *     *      *

             MOTION FOR APPOINTMENT OF SUBSTITUTE CUSTODIAN

       Plaintiffs respectfully move this Court for an order appointing Global Maritime Security

(“Global Maritime”) as substitute custodian of the M/V GLOBAL ORION (the “Vessel”), and

represent the following:

       1.      On July 20, 2020, Plaintiffs initiated this action praying that the Vessel, the

Vessel’s engines, tackle and appurtenances be condemned and sold to pay Plaintiffs’ demands

and claims against the Vessel and for other proper relief.

       2.      Plaintiffs also have moved requesting issue of a Warrant of Arrest, which will

direct the United States Marshal for the Southern District of Alabama to seize, and take into

possession and hold the Vessel, her engines, tackle and appurtenances.

       3.      Pursuant to the Warrant of Arrest, it is contemplated that the Marshal will seize

the Vessel forthwith. Custody by the Marshal requires the services of one or more custodians and

other services usually associated with safekeeping vessels similar to the Vessel.

       4.      The Vessel is expected to arrive in the Port of Mobile, Alabama, at approximately

6:00 a.m. tomorrow, Tuesday, July 21, 2020.




                                                -1-
          5.     Global Maritime has agreed to assume the responsibility of safekeeping the

Vessel and has consented to act as custodian of the Vessel upon order of this Court, at the rate of

$35 per hour.

          6.     The United States Marshal is unable to perform or to have performed at a

comparable rate these same services. In any case, the transfer of the Vessel to the substitute

custodian for safekeeping will not be affected until the Court approves such custodianship and all

such charges have been paid by the moving party.

          5.     Global Maritime by declaration of John Saltzman, attached hereto as Exhibit A

and made a part hereof, avers that it has adequate facilities and supervision for proper

maintenance and safekeeping of the Vessel, her engines, tackle, appurtenances, furnishings, etc.,

or for damage or injury sustained by third parties due to any acts, faults, or negligence of said

substitute custodian or its agents.

          6.     Global Maritime regularly has served as substitute custodian vessels arrested in

this District.

          7.     Plaintiffs and Global Maritime agree to hold the United States and the United

States Marshal harmless from any claims arising during the substitute custodianship.

          THEREFORE, in accordance with the representations set forth in this motion, Plaintiff

requests this Court to enter an order appointing Global Maritime as Substitute Custodian for the

Vessel.

Dated: July 20, 2020.

                                       Respectfully submitted,

/s/ Paul T Beckmann                                    Facsimile: (251) 694-6375
PAUL T. BECKMANN (BECKP0493)                           E-mail: pbeckmann@handarendall.com
HAND ARENDALL HARRISON SALE                            /s/ J. Stephen Simms
LLC                                                    J. Stephen Simms (pro hac vice pending)
Post Office Box 123                                    Simms Showers LLP
Mobile, Alabama 36601                                  201 International Circle
Telephone: (251) 432-5511                              Baltimore, Maryland 21030
                                                 -2-
Telephone: (443) 290-8704                       E-mail: jssimms@simmsshowers.com
Facsimile: (410) 510-1789

                            Suppleo and Dan-Bunkering Counsel




                                          -3-
